Per curiam.
Respondent Joanna Temple (State Bar No. 701805) filed the instant petition for voluntary surrender of license after this Court rejected her first two petitions for voluntary discipline, in which she sought, respectively, the imposition of a one-year suspension and the imposition of a four-year suspension as discipline for her admitted violations of Rules 1.2 (d) and 8.4 (a) (3) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d), see In the Matter of Temple, 299 Ga. 140 (786 SE2d 684) (2016) (rejecting one-year suspension); In the Matter of Temple, 299 Ga. 854, 855 (792 SE2d 322) (2016) (rejecting four-year suspension because “counseling a client to engage in fraudulent criminal conduct is precisely the type of attorney conduct that supports a greater sanction than that sought”).
As in her earlier petitions, Temple, who became a member of the Georgia Bar in 1990, admits that on December 17, 2015, she was convicted in the Supreme Court of the State of New York of attempted criminal usury in the second degree, a misdemeanor; the conviction arose out of her role as counsel for payday lending companies, in which she advised them and their employees to intentionally violate New York’s criminal usury laws; she knew that the companies named in the indictment with her made “payday loans” featuring an annual percentage rate of interest well over 25% to customers in New York County; and she took actions and made decisions to support them in doing so. Temple was sentenced to a conditional discharge for one year, subject to performing 250 hours of community service. Temple requests that this Court accept her petition for voluntary surrender of license, which is tantamount to disbarment.1 The State Bar has *485responded, requesting that the Court accept the petition and indicating its belief that a surrender of license is appropriate discipline under the circumstances and in the best interests of the public and the Bar.
Decided January 23, 2017.
Paula J. Frederick, General Counsel State Bar, Jonathan E. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Having considered the record in this matter, this Court hereby agrees to accept Temple’s petition for the voluntary surrender of her license to practice law. Accordingly, the name of Joanna Temple is hereby removed from the rolls of the persons entitled to practice law in the State of Georgia. Temple is reminded of her duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.


 Regardless of whether her attempted usury conviction qualifies as a “misdemeanor involving moral turpitude” under Rule 8.4 (a) (3) as Temple claims, the conduct to which she unconditionally admits clearly violated Rule 1.2 (d), which carries the same maximum penalty of disbarment.